DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US PG Pub 2009//0139230).
In re Claim 1 Baldwin discloses an engine fueling system comprising: a first compressor (22); an intake air throttle (42) operably coupled to the first compressor and positioned downstream of the first compressor; a primary fuel path (from 44 into air intake) in communication with a fuel supply (44), wherein a first fuel from the fuel supply is injected into the primary fuel path upstream from the compressor (Paragraph [0036]); and a secondary fuel path (from 18 into engine 12) in communication with the fuel supply, wherein a second fuel from the fuel supply is injected into the secondary fuel path (Paragraph [0023]) downstream from the compressor. 
In re Claim 2 Baldwin discloses an engine fueling system of claim 1, further comprising a charge air cooler (30) positioned downstream of the first compressor and operably coupled to the first compressor and the intake air throttle (Paragraph [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 and further in view of Thomas et al (US PG Pub 2002/0113439.
In re Claim 3 Baldwin does not disclose an engine fueling system of claim 1, further comprising a mixer operably coupled to the first compressor and the intake air throttle.
However Thomas discloses a mixer (22) operably coupled to a first compressor (42) and intake air throttle (44) (see paragraph [0017])
Therefore it would have been obvious to modify the system disclosed by Baldwin with the mixer disclosed by Thomas in order to improve the air/fuel mixing and thus the combustion of the engine.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 above and further in view of Makkapati et al (US PG Pub 2017/0130658).
In re Claim 4 Baldwin does not disclose an engine fueling system of claim 1, further comprising a second compressor positioned downstream from the intake air throttle.
However Makkapati discloses a second compressor (150) positioned downstream from an intake air throttle (28)
Therefore it would have been obvious to modify the system disclosed by Baldwin with the second compressor disclosed by Makkapati in order to increase air compression and engine output.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 above and further in view of Andersen (US 8141361).
In re Claim 5 Baldwin does not disclose an engine fueling system of claim 1, further comprising an air filter positioned upstream of the first compressor. 

Therefore it would have been obvious to modify the system disclosed by Baldwin with the air filter disclosed by Andersen in order to prevent air contaminants from damaging the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 above.
In re Claim 6, Baldwin does not explicitly disclose an engine fueling system of claim 1, wherein the second fuel from the secondary fuel path has a pressure of at least 0.5 bar absolute. 
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a system wherein the second fuel from the secondary fuel path has a pressure of at least 0.5 bar absolute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 7-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747